
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 1639
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 36, United States Code, to
		  authorize the American Legion under its Federal charter to provide guidance and
		  leadership to the individual departments and posts of the American Legion, and
		  for other purposes.
	
	
		1.Additional power of American Legion under
			 Federal charterSection 21704
			 of title 36, United States Code, is amended—
			(1)by redesignating paragraph (5) through (8)
			 as paragraphs (6) through (9), respectively; and
			(2)by inserting after paragraph (4) the
			 following new paragraph (5):
				
					(5)provide guidance and leadership to
				organizations and local chapters established under paragraph (4), but may not
				control or otherwise influence the specific activities and conduct of such
				organizations and local
				chapters;
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
